     Case 3:18-cv-01451 Document 65 Filed 07/02/20 Page 1 of 2 PageID #: 852



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION

SCOTT THOMAS,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:18-1451

CHARLES T. LIPSCOMB, individually
and doing business as Red White & Kaboom, and
ANDREA LIPSCOMB, individually
and doing business as Red White & Kaboom,

                              Defendants.

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Plaintiff Scott Thomas’ Motion to Strike Defendants’ Answer

and Enter Judgment. ECF No. 26. In support of the motion, Plaintiff asserts Defendants Charles

T. and Andrea Lipscomb, individually and doing business as Red White & Kaboom, failed to

comply with discovery requests, failed to provide complete discovery, submitted conflicting

discovery material, and provided misleading and contradictory testimony. Through a series of

Orders by the Court, the Court permitted the parties to conduct additional discovery and submit

supplemental briefing.

       In its Supplemental briefing, Plaintiff maintains that Defendants’ discovery responses

remain inadequate and inconsistent. Therefore, the Court should grant its motion and strike

Defendants’ Answer and enter judgment in Plaintiff’s favor. Although the Court appreciates

Plaintiff’s frustration and aggravation with how discovery has proceeded in this case, the Court

recognizes that Defendants retained new counsel after the initial round of discovery, and counsel

has worked diligently to provide Plaintiff any additional discovery he was able to obtain from his
    Case 3:18-cv-01451 Document 65 Filed 07/02/20 Page 2 of 2 PageID #: 853



clients. The Court understands Plaintiff believes discovery remains inadequate. However, the

Court must weight the severe and drastic nature of default judgment as a sanction against a “party's

rights to a trial by jury and a fair day in court.” Mut. Fed. Sav. & Loan Ass'n v. Richards & Assocs.,

Inc., 872 F.2d 88, 92 (4th Cir. 1989) (citing Wilson v. Volkswagen of America, Inc., 561 F.2d 494,

503–04 (4th Cir. 1977)). In weighing these competing interests, the Fourth Circuit has adopted a

four-part test to determine the appropriateness of a sanction:

               (1) whether the noncomplying party acted in bad faith; (2) the
               amount of prejudice his noncompliance caused his adversary, which
               necessarily includes an inquiry into the materiality of the evidence
               he failed to produce; (3) the need for deterrence of the particular sort
               of noncompliance; and (4) the effectiveness of less drastic sanctions.

Id. (citing Wilson, 561 F.2d at 503–06). Applying these factors to this case, the Court finds that

striking the Answer and entering default judgment is too harsh of a sanction. The Court believes

the inadequacies Plaintiff alleges exist are best addressed at trial or in a motion for summary

judgment.

       Accordingly, the Court DENIES Plaintiff’s Motion to Strike Defendants’ Answer and

Enter Judgment. ECF No. 26. The Court further recognizes that summary judgment motions are

due on July 6, 2020 and trial is set for August 25, 2020. If the parties believe they need additional

time in light of this Order, the parties should file a joint motion to amend the current schedule.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented parties.


                                               ENTER:          July 2, 2020




                                               ROBERT C. CHAMBERS
                                               UNITED STATES DISTRICT JUDGE


                                                 -2-
